department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel field service subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x tax_year tax_year tax_year date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei issues should x’s remittance to the internal_revenue_service be treated as a refundable payment of tax on which interest accrues if there was a payment when should it be treated as having been made conclusion pursuant to revproc_84_58 1984_2_cb_501 x’s remittance remaining in its tax module should be treated as a payment of tax as of date ninety days following the issuance of a notice_of_deficiency to x facts in date the service began an examination of tax_year tax_year and tax_year of x on date x remitted to the service a check in the amount of dollar_figurea in an accompanying letter x stated the check was to cover possible deficiencies in income_tax and interest and instructed the service to hold the remitted amount to cover any period as a deposit in the nature of a cash bond under the provisions of revproc_84_58 1984_2_cb_501 the service posted dollar_figureb of the remittance as a deposit for tax_year and the remainder dollar_figurec as a deposit for tax_year on date the service issued to x a statutory_notice_of_deficiency which proposed total adjustments of dollar_figured for tax_year tax_year and tax_year on date the ninetieth day after the notice_of_deficiency was mailed x petitioned the united_states tax_court to redetermine its tax_liability from the date of the petition to date x appears not to have corresponded with the service regarding the dollar_figurea remittance on date while the tax_court case still was pending x wrote to the appeals_division regarding the remittance after acknowledging how the service had posted the remittance x requested that a portion of the remittance be applied as follows tax_year tax_year amount to be applied as a payment of tax dollar_figuree dollar_figureg amount to be applied as a payment of interest dollar_figuref dollar_figureh x further requested that dollar_figurei the balance of the original dollar_figurex remittance remain as a cash bond deposit on date x wrote the service to request that the dollar_figurei remaining balance be transferred to the consolidated_group of which it was then a part and applied as a cash bond for a designated tax_year of the consolidated_group on date the parties settled the suit pending before the united_states tax_court they agreed income_tax refunds were due for tax_year tax_year and tax_year the joint_committee on taxation subsequently approved payment of the refunds to date service transcripts of account reflect as deposits the amounts designated as payments in x’s letter of date the transcripts further reflect that the dollar_figurei balance on the original remittance was as x requested transferred to the consolidated_group of which x was then a part law and analysis under revproc_84_58 the circumstances under which a remittance is made to the service dictate whether the remittance will be treated as a payment of tax or as a deposit in the nature of a cash bond a remittance made before the mailing of a notice_of_deficiency that is designated by the taxpayer as a deposit will be treated as such by the service id at sec_4 following the mailing of a notice_of_deficiency part or all of the deposit will be posted to the taxpayer’s account as a payment of tax occurring at the expiration of the applicable_period within which a petition can be filed with the united_states tax_court provided the taxpayer has not rerequested before then that the deposit continue to be treated as a deposit after the mailing of the notice_of_deficiency id at sec_4 no interest will be allowed or paid on a deposit or any portion of a deposit returned to a taxpayer before or after assessment id at sec_5 interest will be allowed on overpayments of tax id at sec_5 in the event that a deposit is posted to a taxpayer’s account as a payment of tax interest will run on an overpayment later determined to be due but only from the date the amount was posted as a payment of tax id in this case prior to date the ninetieth day following the mailing of a notice_of_deficiency x did not request the service to continue treating its remittance as a deposit in the nature of a cash bond the language of sec_4 appears to dictate that the service should have posted x’s remittance as a payment of tax effective date and should not have continued to treat the remittance as a deposit under this analysis the service should not have honored x’s request of date to apply dollar_figurei of the original remittance as a deposit for a tax_year of the consolidated_group of which x was then a part since the total x had remitted dollar_figurea was less than the liability proposed against x dollar_figured see id at sec_4 a tax is overpaid when a taxpayer pays more than is owed 494_us_596 n on date the parties stipulated that x was entitled to refunds for the years at issue before the tax_court by remitting dollar_figurea towards its possible liabilities for those years x therefore had remitted more than was owed taxpayers are invited to rely upon revproc_84_58 in this case x appears to have misread its provisions we do not think however that x’s apparent error should dictate how interest runs in this case under the analysis above dollar_figurea would have become a payment as of date accordingly we think that it is appropriate to allow x interest on dollar_figurea the original remittance less dollar_figurei the amount transferred out of x’s tax module at x’s direction from date deborah a butler assistant chief_counsel field service division field service division by sara m coe chief procedural branch
